Citation Nr: 1441799	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to compensation, pursuant to the provisions 38 U.S.C. § 1151, for a seizure disorder resulting from VA treatment (or the lack thereof).

4.  Entitlement to compensation, pursuant to the provisions of 38 U.S.C. § 1151, for panic attacks resulting from VA treatment (or the lack thereof).

5.  Entitlement to compensation, pursuant to the provisions of 38 U.S.C. § 1151, for anxiety resulting from VA treatment (or the lack thereof).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to November 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose  from January 2007, September 2007, and May 2008 decisions of the Portland, Oregon RO (hereinafter Agency of Original Jurisdiction (AOJ)).

In the January 2007 decision, the AOJ determined that the appellant had filed an untimely substantive appeal with respect to a March 30, 2006 SOC on the issue of entitlement to service connection for PTSD.  In March 2007, the appellant filed a notice of disagreement (NOD).  

In the September 2007 decision, the AOJ denied a service connection claim for depression, and denied an application to reopen a service connection claim for PTSD.

In the May 2008 rating decision, the AOJ denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for seizure disorder, panic attacks and anxiety. 

In July 2008, the appellant filed an NOD with respect to the application to reopen a claim for  service connection for PTSD, the claim for  service connection for depression, and the claims for compensation under the provisions of 38 U.S.C.A. § 1151.  An SOC on all issues was issued in September 2009.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In June 2012, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the paper claims file.

In a February 2013 decision, the Board denied the matter regarding timeliness of the substantive appeal filed following the March 30, 2000 SOC.  The Board granted the application to reopen the claim for service connection for PTSD, and remanded the remaining claims on appeal to the AOJ (the RO, via the Appeals Management Center (AMC) in Washington, DC). After accomplishing the requested action, the AOJ continued to deny the claims (as reflected in a June 2013 SSOC). 

In addition to the paper claims file, the record consists of paperless, electronic records in files stored in in the Veterans Benefits Management System (VBMS) and Virtual VA.  An April 2014 Appellant's Brief as well as VA clinic records obtained in December 2011, March 2013, and June 2013, are located in Virtual VA.  With the exception of the Appellant's Brief, the AOJ has considered these documents in the June 2013 SSOC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished. 

2.  The competent, probative medical opinions to address the question of whether the appellant manifests PTSD as a result of an in-service stressor weigh against the claim.

3.  The competent, probative medical opinion weighs against a finding that the appellant manifests an acquired psychiatric disorder which had its onset in service or is due to an event in service.

4.  The only competent, probative medical opinion to address the question of whether the appellant has a seizure disorder, panic attacks and/or anxiety resulting from VA treatment, or lack thereof, and due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable in connection with VA medical treatment, weighs against the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for compensation, pursuant to the provisions of 38 U.S.C. § 1151, for a seizure disorder are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013). 

4.  The criteria for compensation, pursuant to the provisions of 38 U.S.C. § 1151, for panic attacks are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013).

5.  The criteria for compensation, pursuant to the provisions of 38 U.S.C. § 1151, for anxiety are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The appellant filed a claim of service connection for depression in March 2007.  In a June 2007 pre-rating letter, the AOJ provided notice to the appellant explaining what information and evidence was needed to substantiate this claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (in the event service connection was granted).  The September 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter. 

The AOJ construed the appellant's March 2007 service connection claim for depression as encompassing a request to reopen a claim of service connection for PTSD.  The AOJ adjudicated the application to reopen a prior final denial in a September 2007 rating decision without providing the appellant proper pre-adjudicatory notice.  In February 2013, the Board reopened the prior final denial, and remanded this claim for adjudication on the merits.  In so doing, the Board ordered a corrective VCAA notice.  A March 2013 AOJ letter provided notice to the appellant explaining what information and evidence was needed to substantiate this claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (in the event service connection was granted).  

Importantly, the March 2013 AOJ letter advised the appellant that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of a personal assault stressor.  He was allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Thus, the AOJ letter complied with the requirements of 38 C.F.R. § 3.304(f)(5) pertaining to PTSD claims based on personal assault.

The Board acknowledges that the appellant did not receive VCAA compliant notice prior to the initial adjudication of the PTSD claim.  However, such omission has not been prejudicial to the appellant.  In this respect, the Board reopened the PTSD claim which rendered moot any prejudicial effect for not being provided a Kent compliant notice.  Additionally, any prejudicial effect for untimely notice on the personal assault aspect of the claim was cured with a corrective notice followed by readjudication in the June 2013 SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran  filed his claims for compensation,  under the provisions of 38 U.S.C.. § 1151, in October 2007.  In a December 2007 pre-rating letter, the AOJ provided notice to the appellant explaining what information and evidence was needed to substantiate these claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (in the event service connection was granted).  The May 2008 rating decision reflects the initial adjudication of the claims for compensation under 38 U.S.C.A. § 1151 after issuance of this letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), service personnel records (SPRs) and post-service private and VA treatment records.  The AOJ also conducted efforts to obtain information necessary to corroborate the stressors claimed by the appellant to have resulted in PTSD.  The AOJ also obtained medical and legal documents pertaining to the appellant's application for disability benefits with the Social Security Administration.  There is no indication that there are other records available that have not been obtained.

The Board also notes that the appellant was provided the opportunity to orally set forth his contentions during his previously referenced hearing before the undersigned Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the June 2012 hearing, the undersigned enumerated the issues on appeal.  The Veteran  provided testimony regarding the asserted relationship between symptomatology, incidents in service and VA treatment and the disabilities for which service connection/VA compensation under the provisions of 38 U.S.C.A. § 1151 is claimed.  The appellant was also queried as to the factual circumstances regarding his alleged personal assault.  Although the undersigned did not explicitly suggest the submission of any explicit evidence, as noted, additional evidence was obtained and associated with the claims file pursuant to the Board's subsequent remand.  Notably, neither the appellant nor his representative has asserted that the undersigned failed to comply with 38 C.F.R. §3.103(c)(2) or identified any prejudice in the conduct of the June 2012 hearing.  sufficient.

The Board further finds that there has been substantial compliance with the actions requested in the previous Board remand of February 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  Pursuant to that remand, the AOJ provided the appellant a VCAA letter dated in March 2013, obtained outstanding VA treatment records and obtained adequate VA examinations. 

Regarding the latter, the Veteran was afforded VA Compensation and Pension (C&P) examinations with resulting medical opinions in May 2013.  The Board finds that the reports of these examinations with accompanying opinions are adequate to decide the issues, as they are predicated on interview with the appellant, review of the record, and physical/mental status examination.  The proffered opinions were based on consideration of all pertinent evidence of record, and the examiners provided complete rationales, relying on and citing to the records reviewed.  As addressed below, the examiners relied upon a factual history which the Board deems accurate.  Accordingly, the Board finds that examination reports and opinions are adequate for adjudication purposes.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The appellant seeks to establish his entitlement to service connection for PTSD as a result of alleged personal assaults in service.  He has also attributed the onset of his symptoms of depression, anxiety and panic attacks to active service.  Alternatively, the appellant seeks compensation for a seizure disorder, anxiety and panic attacks under the provisions of 38 U.S.C. § 1151 based on additional disability resulting caused by VA treatment or the lack thereof.  In particular, he alleges that VA improperly discontinued a prescription of a benzodiazapine medication which caused or aggravated his seizure disorder, anxiety and panic attacks.

At the outset, the Boards notes that pertinent to all claims herein decided, the claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as psychosis and organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  However, these provisions do not apply as the appellant does not have the requisite service of at least 90 days.  Id.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, typically, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f)(3) to July 13, 2010).  There is no allegation in this case that a stressor involves fear of hostile military or terrorist activity.



The appellant's claim that he has PTSD related to in-service mistreatment (verbal or physical) falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  See generally AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed.Cir.2013) (holding that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur as such complaints are not expected to be recorded in the normal course of events.)  

The pertinent regulation, 38 C.F.R. § 3.304(f)(5), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton, 12 Vet. App. at 279-280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau, that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on sexual assault. 

The appellant served on active duty from October 15, 1968 to November 27, 1968.  His STRs are negative for lay or medical evidence of psychiatric disability, to include anxiety, panic attacks and depression.  His SPRs reflect that, on enlistment, he reported a prior history of 3 assault and battery (A&B) charges.  On November 1, 1968, the appellant was charged with showing contempt towards a Recruit Petty Officer.  He was adjudicated guilty during a Captain's Mast Proceeding and ordered for correctional custody for three days. 

On November 19, 1968, the Recruit Evaluation Unit found that the appellant was unable to adjust to service demands.  In a Voluntary Statement dated November 21, 1968, the appellant requested another chance to stay in the Navy conceding that "I know I have done wrong," but he argued that he had paid for this wrong.  

A November 22, 1968 unsuitability discharge examination report reflected a finding that the appellant had a normal psychiatric status.

A November 25, 1968 Report of Aptitude Board Proceeding described the appellant as an 18-year old recruit who had spent 5 days in protective custody, and 8 days in the Military Indoctrination Company.  A progress report from the company commander described the appellant as a wise guy who was disobedient, overboisterous and a definite hazard on a ship or tight situation.  He required constant supervision, never got anything done right and was defiant towards authority.  His performance was described as poor and downhill.  The appellant himself reported a pre-service history of quitting school at the age of 17 after completing 10th grade and having repeated 9th grade.  

A military psychiatrist found that the appellant was a recruit of below average intelligence who appeared to compensate by being loud and brash.  At the Naval Training Center, he had numerous problems with training primarily in the area of attitude and discipline.  On several occasions, he had talked back to his adjutant, threatened his squad leader, ignored orders, showed defiance towards his company commander and refused to take notes.  After transfer from his correctional custody confinement, he showed the capability to perform manual tasks such as folding clothes but there was no change in his basic brash, defiant attitude which could be elicited.  At this point, he was referred to the Recruit Evaluation Unit.  The appellant denied most of the reported behavior and he voiced his desire to remain in the Navy.  However, the psychiatrist found little potential for a change in the appellant's personality or behavior which would likely continue and provoke and irritate those around him.  The appellant was described as evasive about giving background information and he denied being in trouble with teachers, peers, employers or the law.  He reported average grades in high school.  He claimed to have left school in the 10th grade only because of his desire to enter the Navy, but did not provide a satisfactory explanation why he did so since he could not enter the Navy until age 18.  The psychiatrist recommended an unsuitability discharge based on his opinion that the appellant lacked the necessary maturity, adequacy and stability to function effectively in the Navy.

On November 27, 1968, the appellant was discharged by reason of unsuitability.  

An undated statement by the appellant, referring to "just" being kicked out of the Navy, alleged that his report of maltreatment by his "C.C." was the "real reason" he had been kicked out of the Navy.  He described having a long list of "things" that "C.C." did.  He reported an incident wherein another soldier started mouthing off to him, and he warned this individual he would have to "break his jaw" if he didn't stop.  This had been reported to his "C.C." who had him kicked out the Navy. 

In a statement for reenlistment in the Navy in July 1969, the Veteran reported that, while he had been discharged on a "265," the real reason he was discharged is that he reported that his superior had put his hands on him, and that this individual had put his hands on others.  He had been unable to obtain a civilian job, and desired to get back into the service.

In a statement for enlistment in the Marines dated in 1969, the appellant described being only 18 years old when joining the Navy and, now that he was 21, he wanted to prove he was a man.

The Veteran filed his original service connection claim for PTSD in May 2003 alleging that he had been beaten by his boot camp instructor "almost every day."  

The available evidence first reflects the appellant's treatment for substance abuse in 1998.  Thereafter, over many years, the appellant was given diagnoses of nicotine dependence, opioid dependence, cocaine dependence, alcohol dependence, major depressive disorder (MDD), depressive disorder not otherwise specified (NOS), impulse control disorder NOS, mild cognitive impairment, paranoid schizophrenia, dysthymia, unspecified episodic mood disorder, substance-induced mood disorder (SIMD) and antisocial personality disorder.

The record includes opinions for and against whether the appellant manifests an acquired psychiatric disorder, to include PTSD, which began in service and/or is related to events in service.

The evidence directly in favor of the claim includes a May 2003 psychiatric assessment in the VA clinic setting that provided an impression of the appellant having a long history of depression and anger related to physical abuse in boot camp.  This examiner diagnosed PTSD, noting that the appellant scored an 82 on Davidson, as well as recurrent type major depression.  This diagnosis was based exclusively on a history provided by the appellant wherein he described having a good childhood with friends, a good relationship with his father, doing ok in school having learned to read and write quite well, and being good in math.  He further described being beaten by his "NCO" every day with severe depression since service.  

Records from Salem Hospital in August 2006 include a diagnosis of PTSD based upon the appellant being "beaten by a drill instructor while he was in the service during Vietnam War" with other traumas including being in numerous fights receiving multiple broken noses.

VA clinic records in November and December 2006 reflect assessments of PTSD and depression dating to, and relating to, military experiences.  These assessments are based upon the appellant's report of having regular nightmares since being beaten up regularly during boot camp, and having the onset of severe polysubstance abuse after his time in the Navy.  These assessments also reflect review of the appellant's VA treatment records since 1997.

An extensive opinion letter from the appellant's treating psychiatrist in the VA clinic setting, dated in July 2007, states that the appellant has symptoms diagnostic for PTSD which are attributable to the beatings he received during boot camp.  This opinion was based upon history provided by the appellant as well as review of VA treatment records.  It was noted that a difficult diagnostic issue concerned the appellant's response to the in-service stressors as he did not experience intense horror or overwhelming fear of a life-threatening event.  However, the appellant did experience significant and persistent fear, and significant and persistent helplessness.  Additionally, the appellant's history indicated that boot camp was a psychiatric turning point in his life.

The history as provided by the appellant described his superior as singling him out for harassment with beatings on an almost daily basis.  The beatings occurred under the bleachers or the head, and involved punches mostly to the ribs and body, where it wouldn't show, but sometimes to the mouth.  These beatings increased when the appellant reported the events to the Chaplain.  He initially felt overwhelmed, helpless and being highly fearful of when the next beating would occur.  However, he also experienced feelings of intense frustration and anger which came to dominate his response.  

The appellant reported that, immediately after his discharge from service, he felt consistently suspicious and hostile towards people.  He constantly worried about being blind-sided which placed him on "total alert."  He had additional symptoms of sleep disturbance with nightmares, physiologic arousal, paranoia, suspiciousness, social distance and avoidance, daytime re-experiencing and depressed mood.

The appellant described himself as a markedly different person after boot camp and his discharge from the service from when he enlisted.  Prior to service, the appellant described being active, socially engaged, enjoying sports and having a significant number of friends.  He denied prior reports, as recorded by a VA clinician in 2002, that he ran with gangs, had been violent, had destroyed property or had been in trouble with the law.  The VA psychiatrist noted that the record was incorrect on a couple of additional points in that the appellant's brother had set fire to a field, that he hadn't run away from home, that his parents physical abuse stopped by age 10, that he finished high school with average grades, and that his first legal trouble was after the service when he became rebellious and angry.

A December 2007 VA clinic record notes a diagnosis of PTSD, arousal from sleep with nightmares and vivid/violent dreams.  In January 2008, a VA chaplain offered an assessment that the appellant had challenging trauma to deal with "from the Vietnam war."  His subsequent VA treatment records reflect continuing assessments of PTSD.

Additional evidence supportive of the claim includes a statement from the appellant's brother, received in January 2007, wherein he recalls the appellant sending letters to his mother and father describing being beaten and tortured into submission.  The family had advised the appellant to tell the company commander and chaplain about these events, but the appellant was beaten again for reporting these events without permission.  The appellant was described as suffering from paranoia, nervousness and lack of trust since service which was uncharacteristic of his pre-service behavior of being caring, trusting and non-argumentative.

The appellant has also submitted articles describing that physical and psychological abuse of recruits was a significant element of basic training during the Vietnam War era.  It was noted that "unsats," those trainees who had unsatisfactory conduct or performance, were subjected to more abuse than other trainees.  The type of physical assaults included punching and kicking.

The evidence directly against this claim includes an October 2003 VA C&P PTSD examination report.  This examination involved an interview of the appellant which lasted for approximately 11/2 hours, psychological testing and review of the entire claims file, including STRs and SPRs.  At this examination, the appellant described being born and raised in Trenton, New Jersey living in 5 or 6 different residences.  He was the 4th of 5 siblings.  He overall described an extremely happy childhood with good relationships with his parents.  He was physically abused by his brother on one occasion when being shot in the back with a toy bow and arrow, but he was not injured.  He briefly ran away at the age of 16 for no real reason.  He reported entering the Navy at age 19 to help out his parents who were having financial problems.  He had a high school diploma.  He repeated 8th grade as he failed to get enough credits for 9th grade due to not going to school.  He described himself as a "B/C" student.  He was suspended on one occasion for fighting.  He denied any history of mental health difficulties, drug and alcohol use, or criminal behavior leading up to his entry into the Navy.

The appellant served approximately 6 weeks in the Navy.  He recalled being told he could not adjust to military life and was discharged.  He could recall a Captain's Mast, but had no recollection of the offense or infraction.  Post service, he attended junior college at age 22 for auto/body paint and primarily worked as an iron worker for 30 years.  He had been married twice.  His first marriage occurred at age 20 and was annulled 30 days later.  He married again in his late 20's with a divorce after 51/2 years.  He had a son with his second wife who died of cerebral palsy at age 51/2, which was hard for him as he felt culpable for the events leading to the child's death.  He experienced his first legal problems after discharge due to auto theft, and had multiple incarcerations thereafter due to numerous felonies.  He had a history of illicit drug and alcohol use which he no longer used.  His past medical history included being rendered unconscious 4 or 5 times in fights with his longest period of compromised consciousness lasting about 3 days in duration.  His current medications included Xanax for about three months and Trazodone.

The appellant described current complaints of recurring dreams which focused on being beaten in service and not being able to do anything about it.  He ruminated about past events which included his military experiences, fights, and relationships with women.  He reported symptoms of anger, frustration, not being understood, depression with crying, hopelessness, and worthlessness.  He had a history of suicide attempts and drug overdoses.  His first contact with mental health took place in 1997 and he was currently being treated for depression.

The examiner's review of the claims file noted that the appellant's first contact with a mental health profession took place in 1968, wherein an examining psychiatrist evaluated him for an unsuitability discharge.  The VA examiner noted that the appellant's current description of completing high school conflicted with his in-service report of quitting school in 10th grade.  The examiner further noted that the appellant's current description of his childhood experiences differed from a history he told to a VA clinician in June 2002 - that of a "rough" childhood with gang membership and violence beginning at age 7, being punished by his father using a switch, and his mother hitting him so hard that she broke her own fingers.  It was further noted that the appellant had been diagnosed with PTSD in May 2003.

The examiner next noted that psychological testing returned invalid profiles.  It appeared that, most likely, the appellant had in a rather naïve way made use of his MMPI-2 to present an unrealistically severe description of his problems and difficulties.  On an alternative MCMI-II test, the Validity Scales indicated an extreme tendency to exaggerate problems and present an impression of psychopathology.  The Trauma Symptom Inventory provided results which would be seen as over inflated and untrustworthy.  Overall, the examiner found that no usable information could be obtained from psychometrics other than that the appellant made use of the tests to overstate his degree of distress and difficulty.

With respect to military stressors, the appellant reported being repeatedly assaulted by his superior in boot camp with an estimated 10-15 assaults over the course of a month.  His injuries included bruises to his ribs and back, head contusions, and a split lip.  He reported that his superior would not allow him to obtain medical treatment.  He claimed that he was discharged due to an attempt to file charges against his drill instructor.  He also described being assaulted by 2 other guys on another occasion but he could not provide much detail regarding this event.

With regard to Criterion A for diagnosing PTSD, the VA examiner stated that the appellant's response to the alleged assaults involved anger and resistance rather than fear, helplessness, or horror.  Thus, the appellant did not meet Criterion A.  He met Criterion B due to his report of distressing recollections and dreams.  He did not meet Criterion C as, while he reported avoidance of thoughts associated with the assault and diminished participation in activities since departure from the military, he did not endorse at least another avoidance symptom as required.  The appellant met Criterion D and E.  With respect to Criterion F, the examiner commented as follows:

Accepting the credibility of the veteran's statement for the moment, it still appears unlikely that the aftereffects of his experiences in boot camp would be a significant contributor to the functional impairments that he has demonstrated throughout his life.  These are much more likely attributable to his chronic substance abuse difficulties and the severe characterologic problems that have been well documented in his C-file.

Additionally, the appellant underwent a VA C&P examination in May 2013 based upon interview of the appellant and review of the entire claims file.  This examiner found that the appellant did not meet the diagnostic criteria for diagnosing PTSD, and provided diagnoses of anxiety disorder NOS, depressive disorder NOS, and antisocial personality disorder.

At this time, the appellant reported a pre-service history of graduating high school which the examiner noted was inconsistent with records wherein he reported quitting school in the 10th grade.  The appellant did admit to fighting regularly, and stealing cars, as a teen.  In fact, he reported stealing over stealing over 30 cars with a judge giving him the choice of going to prison or enlisting in the Navy.  Since service, the appellant had multiple arrests for assault, grand theft auto, manufacturing and distributing drugs, and insurance fraud.

Following mental status examination and review of the claims file, the VA examiner found inadequate evidence that the appellant had been assaulted in service.  First, there was no documentation of physical injury or psychological problems as a result of the alleged assault.  The examiner acknowledged letters written by the appellant which mentioned that his CC laid hands on him, but his description of the alleged assaults did not involve a threat of death or serious injury.  Thus, the evidence did not support Criterion A which was necessary for a diagnosis of PTSD.  The appellant also did not report fearfulness or helplessness at the time of the alleged assaults.  Rather, the appellant felt anger and threatened his NCO.  The examiner further noted that the appellant's discharge examination did not show any psychiatric or medical difficulties.  Furthermore, the appellant's records reflected that he attempted to rejoin the Navy and/or Marines after his discharge which indicated that he was not fearful of returning to the Navy.  

Second, the examiner found no indication in the appellant's service records of a behavior change or change in performance during his brief military career.  Rather, the appellant had a pattern of antisocial behavior prior to the military which included multiple car thefts and fighting.  The examiner noted that the appellant's service records included his report of legal difficulties prior to entering service.  It was opined that the appellant's antisocial behavior existed prior to entering the military, as directly documented in service records, and that his military conduct was a continuation rather than a change of his pre-service conduct. 

With regard to the diagnosis of anxiety disorder NOS, the VA examiner stated that the appellant's irritability and aggressiveness were most likely related to an anti-social personality disorder.  The examiner did not find anxiety symptoms related to the alleged assaults.  As to depressive disorder NOS, the appellant reported mild, transient depression related to having retired from his occupation as an iron worker due to a work-related injury.  His depression was related to current life events and not events in service.  The examiner finally opined that the appellant exhibited characteristics of antisocial personality disorder due to fighting regularly as a teen and stealing and wrecking over 30 cars prior to service.  In service, the appellant showed defiance towards authority, threatened his squad leader and ignored orders.  After service, the appellant had multiple arrests for assault, grand theft auto, manufacturing and distributing drugs, and insurance fraud.  Overall, the VA examiner opined that the current psychiatric diagnoses were less likely than not incurred in service, or caused by an event in service.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board may appropriately favor one opinion over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).

Considering the pertinent evidence in light of the above, the Board finds that the criteria for establishing service connection for any acquired psychiatric disorder, to include PTSD, as having been incurred in, or due to an in service event, is not warranted.

In analyzing  the probative value of the opinions for and against the claim, the Board observes that the evidentiary record contains conflicting information from the appellant regarding the nature and severity of the alleged physical assaults in service, his response to the alleged assaults, the onset of his psychiatric symptoms and the onset of his behavioral problems.  The VA examiners and clinicians have arrived at different conclusions depending upon what version of facts served as the foundation for the opinion.  Thus, the Board must first factually determine which facts are true prior to evaluating the probative value of each opinion.

In written statements in support of the claim, oral statements to physicians and in testimony before the Board, the appellant alleges multiple physical assaults during his short period of active service.  There is no documentary evidence in service supporting these allegations, but the Board would not expect any such documentation.  See, e.g., Patton, 12 Vet. App. at 281; AZ, 731 F.3d 1303, 1318 (Fed.Cir.2013).  Thus, the Board must look to alternative sources of evidence, to include the appellant's description of events.

Contemporaneous to his discharge from service, the appellant wrote a letter in July 1969 describing that his superior officer put his hands on him.  The appellant has also submitted articles describing that physical and psychological abuse of recruits was a significant element of basic training during the Vietnam War era.  Thus, the Board finds credible evidence that some type of physical contact occurred between the appellant and his superior officer.

The opinions of record evaluating whether any physical assault in service has produced current psychiatric impairment rely, in part, by a comparison of the appellant's pre-service, in-service, and post-service behavior.  For example, the favorable May 2003 and July 2007 opinions essentially rely on a history that the appellant's behavior problems first began as a result of the assaults while the unfavorable October 2003 and May 2013 opinions rely on a history that the appellant's behavioral problems in service were a continuation of problems which existed prior to service.

With respect to the appellant's pre-service functioning, the credible evidence establishes that the appellant had a significant pre-service history of behavioral problems characterized by physical violence, theft and non-completion of high school.  On enlistment, the appellant reported 3 charges of assault and battery.  While being evaluated for unsuitability, the appellant reported quitting school in the 10th grade.  In June 2002, the appellant described his childhood experience as being involved in a gang, committing arson, beating another boy to the point of hospitalization, and suffering physical punishment from his parents.  He described that he was forced to choose between prison time and entering military service by the legal system.  At the May 2013 VA C&P examination, the appellant reported stealing cars as a teen.

On the other hand, the appellant has more recently alleged that he was an average student who graduated high school and that he did not have any legal or behavioral issues prior to service.

Here, the record contains directly contradictory information from the appellant regarding whether he had a significant pre-service history of behavioral problems characterized by physical violence, theft and non-completion of high school.  Quite simply, some of the information provided by the appellant cannot be true which impeaches his overall credibility.  See, e.g., State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  

Here, the Board places greater probative value on the appellant's statement upon service entrance of having a history of assault and battery charges as this statement was made under the penalties of perjury contemporaneous in time to the events in question.  Similarly, the Board places great probative weight on  the appellant's description to the military examiner of not completing high school as it was made contemporaneous in time to the events in question.  The Board also places great probative weight to the history provided by the appellant to the VA examiner in June 2002, as this history was pursuant to an evaluation for court-mandated anger management therapy and was made before he filed a service connection claim and had a pecuniary interest that could affect his testimony.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (recognizing that a pecuniary interest may affect the credibility of testimony). 

On the other hand, the appellant's assertions denying any behavioral, school or legal problems prior to entering service have all occurred in pursuit of his claim for VA compensation, and are inconsistent with his own prior statements.  See generally Fed. Rules of Evid. 613 (providing an exception to the hearsay rule to allow the introduction of prior inconsistent statements to impeach credibility).

Given this factual finding, the Board finds that the October 2003 VA C&P examiner opinion is highly probative as to the issue of whether the appellant manifests PTSD as a result of the claimed personal assaults.  This examiner, who assumed for purposes of the opinion that the appellant had in fact been assaulted, found that the appellant's description of the severity of the alleged physical assaults and his response to these assaults did not meet Criterion A for diagnosing PTSD.  This examiner, upon review of the entire claims file including STRs and SPRs, further found that it was unlikely that any of the aftereffects of the alleged physical assaults would be a significant contributor to the functional impairments he demonstrated throughout most of his life, and was more likely attributable to chronic substance abuse and severe characterologic problems well-documented in the record.  This opinion, which was also based on psychometric testing interpreted as showing that the appellant overstated his degree of distress and difficulty, is supported by clearly-stated rationale and relies on factual history accepted as true by the Board.

The Board also finds that the May 2013 VA C&P examiner opinion is highly probative as to the issue of whether the appellant manifests PTSD as a result of the claimed personal assaults, or whether any other acquired psychiatric disorder was incurred in service.  In this respect, the VA examiner acknowledged the appellant's statement following his discharge which mentioned that his commanding officer laid his hands on him.  However, similar to the October 2003 VA C&P examiner, this examiner found that appellant's description of the severity of the alleged physical assaults and his response to these assaults did not meet Criterion A for diagnosing PTSD.  This examiner noted that the appellant's attempts to re-enter military service shortly after his discharge supported a finding that he was not fearful of returning to the Navy.  Additionally, this examiner found no evidence that the appellant had a change in performance or behavior as a result of the alleged assault but, rather, found service records to reflect a continuation of antisocial behavior which existed prior to service.  This opinion, which is based on review of the entire claims file including STRs and SPRs, is supported by clearly-stated rationale and relies on factual history accepted as true by the Board.

By contrast, the May 2003 and July 2007 VA examiner opinions who diagnose the appellant with PTSD as a result of physical assault in service have significantly less probative value as they rely on an inaccurate factual history as determined by the Board.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this respect, both opinions were premised on the fact that the appellant's behavioral problems began after the alleged assaults as supportive evidence that such assaults were responsible for PTSD.  The July 2007 VA examiner opinion described the physical assaults as a "psychiatric turning point" in the appellant's life.  

However, as held above, the Board has found that the appellant's current denials of a pre-service history involving physical violence, theft and non-completion of high school is not deemed credible when viewed in light of the entire record.  The July 2007 opinion letter determined that the prior recorded history of the appellant having a pre-service history of gang membership, arson, legal troubles and not finishing high school were incorrect.  Significantly, this examiner did not have benefit of review of the service records which recorded the appellant's own statements of having a history of assault and battery charges and quitting in 10th grade.  Additionally, this examiner did not have benefit of review of the findings by a military psychiatrist who described the appellant as having below average intelligence with a basic brash, defiant attitude.  In any event, the Board is the final trier of fact with respect to non-medical matters.

The Board additionally notes that the May 2003 and July 2007 VA examiner opinions also appear to assume that psychiatric symptoms such as depression and nightmares began after the alleged physical assaults.  These examiners relied exclusively on a history provided by the appellant which the Board deems as not credible, and is not consistent with the findings by the military psychiatrist during the Aptitude Board Proceeding or the November 1968 separation examination.

The Board further acknowledges additional diagnoses of PTSD in the VA clinic setting as well as an August 2006 private hospitalization record.  These assessments include no discussion of the service records which contain highly relevant evidence concerning the appellant's behavioral problems prior to and during service and provide no explanation other than a cursory reference to the appellant's allegations of behavior and psychiatric symptoms beginning after an assault in service.  A medical opinion which only contains data and conclusions and is not supported by reasons or rationale is accorded little, if any, probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two - "a medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  These assessments are therefore afforded little, if any, probative weight.

Finally, the Board observes that the appellant's antisocial personality disorder is not deemed a disease or injury within the meaning of applicable legislation and, hence, does not constitute a disability which can be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

In addition to the objective evidence noted above, the Board has considered the lay assertions of the Veteran and his brother advanced in support of this appeal, but finds that such assertions provide no persuasive support for the claims.

Notably, the Veteran and his brother, as laypersons, are competent to report matters within their personal knowledge, such as the onset, and continuity, of symptoms (experienced or observed, as appropriate) of behavioral or apparent psychiatric problems.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the statements of the appellant and his brother-made  several decades after service-escribing the appellant as trusting, caring, non-argumentative and having no legal issues is not consistent with the appellant's own statements admitting to a pre-service history of gang membership, physical assaults, arson and car theft.  Similarly, the argument that the appellant demonstrated an uncharacteristic change in his behavior and psychiatric status following the alleged assaults is not consistent with the evidence thoroughly discussed above, to include the military psychiatrist assessment during the Aptitude Board Proceeding and the normal clinical evaluation of the appellant's psychiatric status upon discharge.

As such, while the appellant and his brother are competent to speak to issues of observable changes in behavior and psychiatric status or even the allegation of the appellant being tortured in service, when considered in light of the record as a whole, these current assertions as to onset and continuity of psychiatric disability in service advanced in connection with a claim for monetary benefits are simply not deemed credible.  Notably, as the presumption for chronic disease under 38 C.F.R. § 3.309(a) does not apply due to lack of qualifying service, this claim could not be granted on the basis of continuity of symptomatology alone.  Walker, 708 F. 3d. 1331 (Fed. Cir. 2013).

Furthermore, as for any attempt to assert the proper medical diagnosis or the existence of a medical nexus on the basis of lay assertions, the appellant and his brother are not competent to diagnose a current psychiatric disorder to events in service, or having an onset in service.  In this respect, there is no demonstration that the appellant or his brother have any education, training or expertise to discuss the diagnosis and etiology of an acquired psychiatric disorder, to include PTSD, and thus, are laypersons in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the appellant manifests an acquired psychiatric disorder etiologically-related to his in-service experiences - the matter upon which this claims turns - is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service connection for PTSD, and for  an acquired psychiatric disorder other than PTSD, must be denied.  In reaching the conclusion to deny each  claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against each claim,  and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  1151 claims

As noted, the appellant alleges that a sudden withdrawal of a benzodiazepine prescription by a VA physician has caused and/or aggravated a seizure disorder as well as his psychiatric symptoms of anxiety and panic attacks.  

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  See also 38 C.F.R. § 3.361 (2013).

To determine whether a Veteran has an additional disability, VA compares his/her condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he/she has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The record in this case reflects that VA first investigated the appellant's complaint of periods of loss of consciousness in September 2000.  At that time, a computed tomography (CT) scan of the brain was interpreted as negative.  The appellant was first prescribed a benzodiazapine medication (Xanax and/or Alprazolam) by VA in 2003.  He had a history of seizures - variously attributed to alcohol withdrawal and/or drug abuse - prior to and after the initial VA prescription in 2003.  See, e.g., VA treatment record dated April 2001; VA neurology consultation dated June 3, 2005.  Thereafter, there were reports that the Veteran had been using a higher dosage of Alprazolam than prescribed.  See, e.g., VA clinic records dated January 18, 2005 and February 18, 2005.  

In February 2005, a prescription of Alprazolam was temporarily discontinued, but restarted after the appellant complained of withdrawal symptoms.  A June 2005 VA neurology consultation noted that the appellant's first three documented seizures were "clearly" associated with drug abuse.  A more recent event within the past two weeks was of unclear etiology, but possibly associated with Vicodin use.  In any event, the examiner noted that the appellant "clearly" had a reduced seizure threshold when using drugs.

In August 2006, the appellant was admitted to Salem Hospital due to alcohol intoxication.  On admission, he had a blood alcohol level of 0.167.  At that time, he admitted to taking Vicodin and Xanax.  He also reported "abusing alcohol (2 1/2 pints of whisky per day for past 4-5 months)."  His urinary drug screen was positive for opiates.  He reported drinking due to a discontinuance of his Xanax prescription.  It was noted that, as another physician had re-prescribed Xanax, his "drinking" "argument does not hold." 

VA clinic records reflect that, in August 2006, the appellant had an elevated AST>ALT of 76 with an ALT of 49 and, on November 20, 2006, he called VA intoxicated yelling "of course I've been drinking."  It was further noted that the appellant later claimed his intoxication appearance was due to a trial of venlafaxine, but he later reported self-discontinuing this medication prior to this incident.  He was given a behavioral flag by VA staff.

In November 2006, the appellant was diagnosed by a private facility with alcohol abuse with a blood alcohol reading of 0.276.  In June 2007, this facility diagnosed the appellant with alcohol gastritis and withdrawal from alcohol seizure.

Also in November 2006, a VA physician decided to discontinue the appellant's prescription of benzodiazapine medications given his past history of substance abuse.

In December 2006, another VA staff psychiatrist concurred in the assessment that the use of benzodiazapam medications (BZDs) should be avoided.  This examiner noted that the appellant had escalated his use of citalopram from 20 to 80 mg. per day without being instructed to do so, and that he had a conversation with the appellant who had apparently been intoxicated and admitted to using alcohol.  It was further noted that, on November 20, 2006, the appellant had called VA intoxicated reporting suicidality and stated "of course I've been drinking."  It was noted that the appellant threatened to be repeatedly psychiatrically hospitalized if his Alprazolam prescription was not refilled.

Thereafter, the record reflects assessments that the appellant had seizures as a result of benzodiazepine withdrawal, and his benzodiazepine prescription was resumed.  In April 2007, the appellant complained of seizures with increased anxiety after a sudden withdrawal of Xanax without gradual step downs.  The Xanax prescription was resumed.  In July 2007, a VA clinician provided an assessment that the appellant appeared to be highly sensitive to benzodiazepine withdrawal seizures, and he was diagnosed with benzodiazepine withdrawal seizure with an assessment that he required an ongoing medication supply.  

In July 2007, the appellant was admitted to a private facility due to alcohol withdrawal with delirium tremens.

A September 2007 private medical record provided an assessment of seizure due to non-compliance with medication, noting that the appellant's prescription of Xanax had not been delivered by VA.

A December 2007 VA clinic record noted the appellant's report of having 4 seizures over the past 8 days since switching from Alprazolam to Prazosine.

By letter dated March 2013, the appellant's treating VA psychiatrist wrote a letter asserting that the appellant had been compliant with his medication prescriptions since he started treating the appellant in April 2007.  A review of his VA clinic records disclosed only one occasion, on June 22, 2005, wherein the appellant reported "infrequent" taking "2-3 mg." of Xanax at bedtime rather than the 1 mg. prescribed.  The appellant had asked for an increased prescription at one point, but this was not accomplished.  This examiner found no laboratory records for urine drug screens or blood levels done in 2005 or 2006.

In November 2013, the appellant underwent VA neurology examination with benefit of review of the claims file.  The appellant was found to have a normal neurologic examination and normal imaging studies.  This examiner noted that the onset of the appellant's seizure was unclear, but appeared to be around 1990 based upon a history provided by the appellant.  The cause of the first seizure was due to use of illicit substances.  His subsequent seizures were due to benzodiazepine withdrawal.  It was unclear from the record whether the appellant had any seizure which had not been provoked by an illicit drug or withdrawal from benzodiazepine or alcohol.

The examiner first opined that it is not likely or not that the appellant incurred additional neurologic disability, or suffered a chronic or permanent increase in severity of his seizures, as a result of care provided by the Portland VAMC by discontinuing and/or improperly prescribing a benzodiazepine.  In this respect, the examiner did not find that the appellant's seizure condition was more severe than it was prior to taking benzodiazepines for anxiety.  There was also no indication that the appellant's use of benzodiazepines had changed his inherent likelihood of having seizure, which was consistent with the general medical view that these medications did not cause permanent changes to the brain.

The examiner next opined that there was no evidence of improper prescribing or discontinuing of benzodiazepines.  At the time the medication was prescribed and currently, benzodiazepines is considered an accepted therapy for anxiety and the appellant had a positive response to the medication.  However, there was evidence that the appellant was taking this medication along with alcohol as well as taking the medication at increased doses.  It was indicated that both of the appellant's behaviors could be considered self-injurious.  The examiner next indicated that the VA examiner who initially discontinued Alprazolam did so with a taper.  It was noted that, given the appellant's inconsistent use of the medication as prescribed, it was unclear whether an effective taper would have been possible.  The VA examiner also indicated that the VA provider who discontinued the prescription of Alprazolam exercised a reasonable clinical judgment that continued use of Alprazolam in the setting of nonadherence and concurrent alcohol could be dangerous to the appellant and increase his risk for seizure due to intermittent withdrawal.  Thus, it was deemed that the VA clinician made a reasonable decision to discontinue Alprazolam.  

The VA examiner next noted that benzodiazapine withdrawal seizures usually occurred immediately after stopping the medication and not 6 to 9 months later when the appellant had his next seizure in June 2006.  Thus, unless the appellant had seizures immediately after stopping Alprazolam, his seizures, if they were seizures, were not Alprazolam-related seizures.  It was also unclear whether the seizures, if they were seizures as they were reported by the appellant's history only, were in the setting of alcohol and alcohol-withdrawal episodes.  It was noted that the appellant had been known to been drinking alcohol heavily at this time as demonstrated by a blood alcohol level of 0.167 drawn at the Salem Hospital on August 1, 2006.

The VA examiner also found no evidence of additional disability due to seizures or benzodiazapine discontinuation.  The appellant had complaints of poor concentration but scored well on screening examination.  Additionally, his symptoms of poor concentration were more likely due to other causes such as PTSD or medication use (benzodiazepam).  The appellant had, in the past and particularly 2006, failed to follow medical advice such as taking non-prescribed doses of a benzodiazapine while consuming alcohol.  Although no additional disability due to benzodiazepine use was found, it was further noted that any additional disability was more likely to be found due to prior substance abuse such as heroin, cocaine and alcohol (would could cause brain damage although there was no current evidence of such) or nonadherence with medical advice.

Finally, the VA examiner opined that the appellant had a low threshold for seizures due to taking or withdrawing from neuropharmacologic substances.  It was not possible to say with certainty whether his use of cocaine, heroin, alcohol or other substances caused him now to have a lowered threshold or whether they merely uncovered a pre-existing vulnerability.  The appellant had a sensitivity to benzodiazepram withdrawal that could manifest as seizures, but he likely had a sensitivity to alcohol withdrawal as the two typically travelled together.  There was no indication that the appellant had epilepsy.  A withdrawal of his medications too quickly could provoke seizures, but it was unknown if he would continue to have seizures if the medication was slowly withdrawn.  

As the May 2013 VA examiner provided a detailed opinion, based on review of the claims file and examination and interview of the Veteran, the Board finds that the opinion provided is probative as on the matters of whether the appellant has a seizure disorder, panic attacks and/or anxiety resulting from VA treatment, or lack thereof, due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable in connection with VA medical treatment.  Thus, the only competent, persuasive opinion to address the 38 U.S.C.A. § 1151 claims weighs against the claim.

The appellant has presented articles discussing withdrawal symptoms of benzodiazepines, including the risk of seizures.  These articles, while holding some probative value, are greatly outweighed by the opinion of the May 2013 VA examiner who applied general medical principles to the specific facts at hand.

The appellant also appears to object to any reference to abusing alcohol or drugs, or misusing a prescribed benzodiazepine, during the time period from 2005 to 2006.  In support of this allegation, he presented a letter from his treating psychiatrist who found no laboratory results corroborating drug or alcohol use in 2005 and 2006.  

Unfortunately, the evidence from the appellant and his treating physician on this matter is deemed factually incorrect and greatly outweighed by multiple sources of evidence - including the appellant's own statements.  In August 2006, the appellant described to treating physicians at Salem Hospital that he had been "abusing alcohol (2 1/2 pints of whisky per day for past 4-5 months)."  His blood alcohol level measured 0.167 and his urinary drug screen was positive for opiates.  At the same time, VA clinic records showed elevated liver function tests and the appellant admitted "of course I've been drinking."  He was diagnosed with alcohol abuse, including a blood alcohol reading of 0.276, in November 2006 and diagnosed with alcohol gastritis and withdrawal from alcohol seizure in June 2007.  VA examiner's in January and February 2005 determined that the appellant had been taking Alprazolam at a higher dose than prescribed, and a December 2006 VA examiner determined that the appellant had escalated his use of citalopram beyond the prescription.  Thus, the appellant's denials of concurrent use of a benzodiazepine medication and alcohol, or misuse of a benzodiazepine, is not credible.

Furthermore, to whatever extent the appellant attempts to establish his entitlement to compensation under U.S.C.A. § 1151 on the basis of lay assertions, alone, such attempt must fail.  As discussed above, the appellant is deemed competent to speak symptoms which he attributes to his seizure disorder as well as the frequency and severity of such symptoms.  However, in this case, the specific matter of whether he has additional disability resulting from VA treatment, or lack thereof, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, note 4 (lay persons are not competent to diagnose cancer).  As the appellant is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, his lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for seizure disorder, panic attacks and anxiety,each alleged to result from VA treatment (or the lack thereof) must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for an acquired psychiatric disorder other than PTSD is denied.

The claim for compensation, pursuant to the provisions 38 U.S.C. § 1151, for a seizure disorder resulting from VA treatment (or the lack thereof), is denied.

The claim for compensation ,pursuant to the provisions  of 38 U.S.C. § 1151, for panic attacks resulting from VA treatment (or the lack thereof), is denied.

The claim for compensation, pursuant to the provisions of 38 U.S.C. § 1151, for anxiety resulting from VA treatment (or the lack thereof), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


